In a negligence action to recover damages for personal and property injuries, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered August 26, 1971, in his favor upon a jury verdict of only $100. Judgment reversed, on the law, and new trial granted on all issues, with costs to abide the event. The questions of fact have not been considered. In our opinion, it was error for the trial court to exclude hospital records, including X rays, and limit the scope of plaintiff’s testimony because defendants lacked a comprehensive medical file. Defendants had not acquired a complete medical history of plaintiff because of their failure to follow the procedure for physical examinations and the exchange of medical information (22 NYCRR Part 672). The pertinent portions of the hospital records, moreover, were admissible without resort to independent testimony, as business records (CP'LR 4518). Hopkins, Acting P. J., Munder, Martuseello and Latham, JJ., concur.